DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  the limitation “using said pre-recorded 2D video content to generating” is recommended to change to “using said pre-recorded 2D video content to generate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFaria et al. (US 20210120317 A1), and in view of Sharma et al. (US 20190156119 A1).

Regarding Claim 1, DeFaria discloses A method for providing a user with an immersive, three-dimensional (3D) experience of pre-recorded two-dimensional (2D) video content (ABST reciting “Methods, apparatus and systems for geometric matching of virtual reality (VR) or augmented reality (AR) output contemporaneously with video output formatted for display on a 2D screen”. ¶35 reciting “An illustrative system 100 for production and distribution of immersive content (e.g., AR and VR) in coordination with non-immersive content (e.g., 2D video with audio, stereoscopic 3D video with audio, non-immersive video games) is shown in FIG. 1.”), wherein said immersive, 3D experience is provided via a Virtual Reality (VR) headset having a 3D viewing space (¶15 reciting “An apparatus may include a virtual reality device, such as a headset or other display that reacts to movements of a user's head or body to provide the impression of being placed inside of the rendered scene in which the game is played.”), comprising: 
receiving said pre-recorded two-dimensional (2D) video content; (¶10 reciting “a computer-implemented method includes receiving digital cinematic master data that includes at least one of AR or VR data for displaying one of an AR output object or a VR output object contemporaneously with video data formatted for display on a 2D screen. The video data may be 2D video data”)
presenting said pre-recorded 2D video content to said user in a background of said 3D viewing space, said 2D video content being substantially centered in said 3D viewing space; (¶10 reciting “A VR output device may output both the VR data and the video data on a virtual screen in a VR display, or an AR output device may output the AR data in an AR display in contemporaneous coordination with a separate display device that displays the video data on a screen.” Further, ¶121 reciting “Using a VR headset, combining playback of a 2D or 3D movie video and audio presentation that appears to the viewer wearing the VR headset to be located on a surface (like a screen) within a virtual environment (like a theater) with additional playback of additional pre-recorded audio tracks (like commentary tracks) that are synchronized to the video playback and assigning the playback of additional prerecorded audio tracks a location associated with a virtual object within the virtual reality environment at locations near or around the viewer.” Fig. 3, Fig. 7)
using said pre-recorded 2D video content to generating at least one computer-generated object; (¶95 disclosing using the 2D video content to generate at least one computer-generated object, and reciting “if the on-screen video content shows an actor saying obscure dialog that is not likely to make sense to the viewer, then then VR objects shaped like question marks may be output, appearing off to a side away from an actual or virtual video screen surface, as sort of an annotation.”)
presenting said computer-generated object to said user in said background of said 3D viewing space; and 
moving said computer-generated object from at least said background of said 3D viewing space to a foreground of said 3D viewing space to provide said user with said immersive, 3D experience of said pre-recorded 2D video content. 
(¶93 reciting the computer-generated object, such as the dragon 320 in Fig. 3 and 714 in Fig. 7, moving to a foreground of the 3D viewing space, and reciting “The virtual objects may appear to originate within the 2D video and then leave the 2D screen surface and enter the virtual environment.” ¶94 reciting “a virtual object of a car may be animated such that it appears in VR to drive towards the screen and disappears from the VR rendering as it moves on-screen in the video content.”)
	However, DeFaria does not explicitly disclose wherein at least a shape of said computer-generated object is based on information extracted from said pre-recorded 2D video content.
	Sharma teaches one or more computing devices generating virtual information from a captured video stream (ABST). Further, ¶8 recites “processing the video stream further includes receiving an image of the activity scene, processing the image for one or more contours of each of the one or more interface objects included in the activity scene, constructing an object description for each of the one or more interface objects based on the one or more contours, and inferring an object shape for each of the one or more interface objects based on the object description associated with each of the one or more interface objects; . . . ; determining one or more of an orientation and a position within the activity scene for each of the one or more interface objects based on the object description of each of the one or more interface objects; that the virtual information is generated based on the one or more of the orientation and the position of each of the one or more interface objects; identifying the one or more interface objects includes identifying each of the one or more interface objects based on the object shape of each of the one or more interface objects, respectively . . . and generating the virtual information for presentation based on the one or more interface objects that are identified” As shown in Fig. 14, Sharma teaches the computer-generated object has a shape based on the information from the video.
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by DeFaria) to generate a computer-generated object whose shape is based on information from the video (taught by Sharma). The suggestions/motivations would have been for the numerous advantages recited in ¶25, and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, DeFaria in view of Sharma discloses The method of claim 1, wherein a color of said computer-generated object is further based on said information extracted from said pre-recorded 2D content. (Sharma, ¶105 disclosing generating a dark gray cloud as shown in Fig.  as depicted in the virtual scene 1100 (Figs. 11H-I) based on the information extracted from the video stream, and reciting “the cloud is colored dark gray and is shown as producing rain based on the arrangement of the tiles in the cloud cluster.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 3, DeFaria in view of Sharma discloses The method of claim 1, wherein movement of said computer-generated object from said background of said 3D viewing space to said foreground of said 3D viewing space is further based on said information extracted from said pre-recorded 2D video content. (DeFaria, ¶94 reciting “For example, the director may intend that each viewer see the VR objects appear to fly out of the virtual screen into a virtual environment in front of the screen, and continue towards the viewer until appearing to pass over or around the viewer. . . For example, supposing a scene is shot using a fixed camera showing a road and the sound of the car is edited into the video content while remaining off-screen, a virtual object of a car may be animated such that it appears in VR to drive towards the screen and disappears from the VR rendering as it moves on-screen in the video content.”)

Regarding Claim 4, DeFaria in view of Sharma discloses The method of claim 1, wherein said shape of said computer-generated object is based on at least an image extracted from said pre-recorded 2D video content. (Sharma, Fig. 14. ¶8 recites “processing the video stream further includes receiving an image of the activity scene, processing the image for one or more contours of each of the one or more interface objects included in the activity scene”. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 5, DeFaria in view of Sharma discloses The method of claim 2, wherein said color of said computer-generated object is based on at least a color extracted from said pre-recorded 2D video content. (Sharma, Fig. 11H showing the dark grey color of the cloud in the virtual scene 1100 being based on the color of the tile in the physical scene on activity surface. ¶105. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 6, DeFaria in view of Sharma discloses The method of claim 3, wherein said movement of said computer-generated object from said background of said 3D viewing space to said foreground of said 3D viewing space is based on at least a sound extracted from said pre-recorded 2D video content. (DeFaria discloses the movement of the computer-generated object (¶94). In addition, Sharma teaches user inputs such as speech recorded in the video and passed to the activity applications 214 for visualization in a virtual scene (¶80, ¶82). The combination of DeFaria and Sharma would have taught to generate the movement based on a sound extracted from the video content. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 7, DeFaria in view of Sharma discloses The method of claim 6, wherein said sound comprises at least one of frequency, pitch, beat, and volume. (Sharma teaches speech input in ¶82. It is obvious that a user’s speech has pitch or volume. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 8, DeFaria in view of Sharma discloses The method of claim 1, wherein said computer-generated object is a 2D object. (Sharma, Figs. 11 showing a 2D virtual scene 110 having 2D object. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 9, DeFaria in view of Sharma discloses The method of claim 1, wherein said computer-generated object is a 3D object. (DeFaria, Fig. 3 and Fig. 7 showing a 3D computer-generated object, the dragon 320 and 714.)

Regarding Claim 11, DeFaria in view of Sharma discloses The method of claim 1, wherein at least one of said shape, color, and movement of said computer-generated object is based on biometric data of said user. (DeFaria, ¶49 disclosing a biometric sensor for user manipulation, and reciting “In a cinema or home theater application, one or more immersive output devices, for example a VR immersive output device 404 and an AR immersive output device 406, are in communication with the server 422. Each output device may be coupled to a corresponding user input device 405, 407. The user input devices 405, 407 may include one or more position, orientation, biometric or motion sensors coupled to a user's body, and/or a control panel operable by user manipulation or other bodily input. Information derived from such sensors may be provided to components of the server 422.”)

Regarding Claim 12, DeFaria in view of Sharma discloses The method of claim 1, wherein said step of using said pre-recorded 2D content to generate at least one computer-generated object is performed in real-time, after said step of receiving said pre-recorded 2D video content, but before said step of presenting said pre-recorded 2D video content to said user in a background of said 3D viewing space. (DeFaria, ¶65 reciting “use of a textured shell may provide the advantage of faster render times and facilitate (by simplifying computations) rendering of the transition area around a 2D screen 704, for AR applications. Background images may be rendered on the shell using simple “ambient” shading . . . each pixel is rendered at a specified color and brightness “baked” into a 2D texture supplied for the geometry shell, based on an aggregate of the 2D texture's pixels that corresponds to a rendered pixel. The level of brightness or white balance of the baked texture may be adjusted in a computationally efficient batch or real-time process to match screen characteristics of a particular theater. The effect may be as if the extent of the display screen were extended over the entire textured portion of the shell 702.” In other words, the virtual content in the geometry shell is generated in real-time to match screen characteristics.)

Regarding Claim 13, DeFaria in view of Sharma discloses A system for providing a user with an immersive, three-dimensional (3D) experience of pre-recorded two-dimensional (2D) video content, (DeFaria, ABST reciting “Methods, apparatus and systems for geometric matching of virtual reality (VR) or augmented reality (AR) output contemporaneously with video output formatted for display on a 2D screen”. ¶35 reciting “An illustrative system 100 for production and distribution of immersive content (e.g., AR and VR) in coordination with non-immersive content (e.g., 2D video with audio, stereoscopic 3D video with audio, non-immersive video games) is shown in FIG. 1.”) comprising: 
a virtual-reality (VR) headset configured to present content to a user via a 3D viewing space; (¶15 reciting “An apparatus may include a virtual reality device, such as a headset or other display that reacts to movements of a user's head or body to provide the impression of being placed inside of the rendered scene in which the game is played.”) and 
a set-top box (Fig. 2 showing a content consumption device 200. Fig. 39) configured to: 
receive said pre-recorded 2D video content; 
present said pre-recorded 2D video content in a background of said 3D viewing space; 
use said pre-recorded 2D video content to generate at least one computer-generated object, wherein at least a shape of said computer-generated object is based on information extracted from said pre-recorded 2D video content; 
presenting said computer-generated object in said background of said 3D viewing space; and 
moving said computer-generated object from said background of said 3D viewing space to a foreground of said 3D viewing space to provide said user with said immersive, 3D experience of said pre-recorded 2D video content.
(See Claim 1 rejections for detailed analysis.)

Regarding Claim 14, DeFaria in view of Sharma discloses The system of claim 13, wherein said set-top box is further configured to use said information extracted from said pre-recorded 2D content to determine a color of said computer-generated object. (Sharma, ¶105 disclosing generating a dark gray cloud as shown in Fig.  as depicted in the virtual scene 1100 (Figs. 11H-I) based on the information extracted from the video stream, and reciting “the cloud is colored dark gray and is shown as producing rain based on the arrangement of the tiles in the cloud cluster.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 15, DeFaria in view of Sharma discloses The system of claim 13, wherein said set-top box is further configured to use said information extracted from said pre-recorded 2D content to control movement of said computer-generated object. (DeFaria, ¶94 reciting “For example, the director may intend that each viewer see the VR objects appear to fly out of the virtual screen into a virtual environment in front of the screen, and continue towards the viewer until appearing to pass over or around the viewer. . . For example, supposing a scene is shot using a fixed camera showing a road and the sound of the car is edited into the video content while remaining off-screen, a virtual object of a car may be animated such that it appears in VR to drive towards the screen and disappears from the VR rendering as it moves on-screen in the video content.”)

Regarding Claim 16, DeFaria in view of Sharma discloses The system of claim 13, wherein said set-top box is further configured to use at least an image extracted from said pre-recorded 2D video content to generate said shape of said computer-generated object. (Sharma, Fig. 14. ¶8 recites “processing the video stream further includes receiving an image of the activity scene, processing the image for one or more contours of each of the one or more interface objects included in the activity scene”. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 17, DeFaria in view of Sharma discloses The system of claim 14, wherein said set-top box is further configured to use at least a color extracted from said pre-recorded 2D video content to determine said color of said computer-generated object. (Sharma, Fig. 11H showing the dark grey color of the cloud in the virtual scene 1100 being based on the color of the tile in the physical scene on activity surface. ¶105. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 18, DeFaria in view of Sharma discloses The system of claim 15, wherein said set-top box is further configured to use at least a sound extracted from said pre-recorded 2D video content to control said movement of said computer-generated object. (DeFaria discloses the movement of the computer-generated object (¶94). In addition, Sharma teaches user inputs such as speech recorded in the video and passed to the activity applications 214 for visualization in a virtual scene (¶80, ¶82). The combination of DeFaria and Sharma would have taught to generate the movement based on a sound extracted from the video content. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 19, DeFaria in view of Sharma discloses A method for providing a user with an immersive, three-dimensional (3D) experience via a Virtual Reality (VR) headset having a 3D viewing space, comprising: 
presenting 2D video content to said user in said 3D viewing space; 
using said 2D video content to generating at least one computer-generated object, wherein at least a shape of said computer-generated object is based on information extracted from said 2D video content; 
presenting said computer-generated object to said user in said 3D viewing space; and 
moving said computer-generated object from at least said background of said 3D viewing space to a foreground of said 3D viewing space to provide said user with said immersive, 3D experience.
(See Claim 1 rejections for detailed analysis.)

Regarding Claim 20, DeFaria in view of Sharma discloses The method of claim 19, wherein said 2D video content is presented in said background of said 3D viewing space. (DeFaria, ¶121 reciting “Using a VR headset, combining playback of a 2D or 3D movie video and audio presentation that appears to the viewer wearing the VR headset to be located on a surface (like a screen) within a virtual environment (like a theater) with additional playback of additional pre-recorded audio tracks (like commentary tracks) that are synchronized to the video playback and assigning the playback of additional prerecorded audio tracks a location associated with a virtual object within the virtual reality environment at locations near or around the viewer.” Fig. 3, Fig. 7.)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFaria et al. (US 20210120317 A1), and in view of Sharma et al. (US 20190156119 A1), and further in view of Rodriguez et al. (US 20200314335 A1).

Regarding Claim 10, DeFaria in view of Sharma discloses The method of claim 1.
However, DeFaria in view of Sharma does not explicitly disclose wherein at least one of said shape, color, and movement of said computer-generated object is based on ambient data, said ambient data comprising at least one of location, temperature, lighting, humidity, altitude, barometric pressure, date, and time.
Rodriguez teaches “A virtual or augmented reality display system that controls power inputs to the display system as a function of image data.” (ABST). Further, ¶203 recites “the virtual and augmented reality systems described herein include one or more sensors (e.g., a camera) to detect the brightness and/or hue of the ambient lighting. Such sensors can be included, for example, in a display helmet of the virtual or augmented reality system. The sensed information regarding the ambient lighting can then be used to adjust the brightness or hue of generated pixels for virtual objects. For example, if the ambient lighting has a yellowish cast, computer-generated virtual objects can be altered to have yellowish color tones which more closely match those of the real objects in the room.” In other words, Rodriguez teaches the color of the computer-generated virtual object is based on ambient data.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by DeFaria in view of Sharma) to generate the color of the virtual object based on sensed ambient data (taught by Rodriguez). The suggestions/motivations would have been “to produce a VR or AR technology that facilitates a comfortable, natural-feeling, rich presentation of virtual image elements” (¶6), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611